Citation Nr: 0815612	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-13 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of right shoulder reconstruction, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for cervical and 
trapezius strain associated with right shoulder 
reconstruction, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to 
November 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board notes that the only issue certified by the RO to 
the Board was entitlement to an increased rating for 
postoperative residuals of right shoulder reconstruction.  
Upon further review of the veteran's claims file it appears 
that the issue of entitlement to an increased rating for 
cervical and trapezius strain associated with right shoulder 
reconstruction has also been fully developed.  As such, both 
issues are discussed below.  

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  Postoperative residuals of right shoulder reconstruction 
are primarily manifested by pain, recurrent dislocations, and 
some limitation of motion.  Unfavorable ankylosis, loss of 
head of humerus, nonunion or fibrous union of humerus, and 
limitation of motion of arm to 25 degrees from side is not 
shown.  

2.  Cervical and trapezius strain is primarily manifested by 
pain, muscle spasm, and slight limitation of motion such as 
forward flexion of the cervical spine to 40 degrees.  
Ankylosis and significant neurological deficit attributable 
to this disability are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for postoperative residuals of right shoulder reconstruction 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5200, 5201, 5202 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for cervical and trapezius strain associated with right 
shoulder reconstruction have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, DCs 5235 to 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify & Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Id.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Board notes that the 
third and fourth requirements from Vazquez-Flores take their 
roots from element 4 from Dingess/Hartman.  Some of the 
notice provided in this case was issued prior to the 
decisions in Vazquez-Flores and Dingess/Hartman.  As such, 
some notice does not take the form prescribed in those 
cases.  

A December 2004 notification letter informed the veteran of 
his and VA's respective duties for obtaining evidence and 
asked him to submit evidence and/or information in his 
possession to the AOJ.  This letter also informed the veteran 
that to establish entitlement to an increased evaluation the 
evidence must show an increase in severity/ that the 
condition has gotten worse.  A March 2003 letter provided 
proper notice regarding degrees of disability and effective 
dates.  This letter also notified the claimant that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and also 
provided examples of the types of medical and lay evidence 
that the veteran may submit or ask the Secretary to obtain.  
The examples given included VA and Federal treatment records, 
Social Security determinations, statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affects his ability to work, and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  

These letters did not fully satisfy the VCAA duty to notify 
with respect to elements (1) and (2) from Vazquez-Flores.  
Essentially, these letters did not specifically ask the 
veteran to provide evidence of the effect that any worsening 
has on his employment and daily life, or provide him with at 
least at least general notice of the specific requirements 
for higher evaluations for his disabilities.    

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
petition for cert. filed,      U.S.L.W.        (U.S. Mar. 21, 
2008) (No. 07A588), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  The 
veteran has shown actual knowledge of what is needed to 
substantiate his claim, including medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  First, he has continued to submit 
relevant evidence.  Second, at his personal hearing before 
the undersigned he gave testimony in which a description was 
made about the effect of the service-connected disability on 
his daily life.  Third, at the veteran's January 2005 VA 
examination he made statements relaying the current condition 
of his neck and right shoulder and the effect that has had on 
employment and daily life.  For example, the veteran stated 
that his daily life was affected by the residuals of his 
right shoulder reconstruction in that he cannot do what he 
wants to do especially lifting or playing with his children.  
He also stated that his cervical and trapezius strain 
interferes with his work at times because it is painful to 
turn his neck when he is driving.  These statements and 
actions indicate awareness on the part of the veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant that demonstrate an awareness of what was necessary 
to substantiate his claim.  Id., 22 Vet. App. at 49.  This 
showing of actual knowledge satisfies the first requirement 
of Vazquez-Flores.

Statements by the veteran's representative also show actual 
knowledge of the specific requirements for a higher 
evaluation for postoperative residuals of right shoulder 
reconstruction.  In the January 2004 Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
argues that based on the finding of range of motion the 
veteran should be considered for a higher evaluation based on 
Diagnostic Code 5201 (which assigns ratings based on specific 
limitations of motion).

As the current regulations pertaining to disabilities of the 
spine, 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2007), contain 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (for example, under 
those regulations forward flexion of the cervical spine to 15 
degrees or less or favorable ankylosis of the entire cervical 
spine is needed for an evaluation of 30 percent), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  The Board is of the opinion 
that this is a case where the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings served to 
render the pre-adjudicatory notice error non-prejudicial.  
Vazquez-Flores, 22 Vet. App. at 46.

The veteran filed his claim for an increase in October 2004 
and extensive development has occurred since that time.  The 
May 2005 rating decision and the March 2006 statement of the 
case (SOC) contained citation to and an explanation of the 
relevant text of the current version of 38 C.F.R. § 4.71a, 
which told the veteran what needed to be shown to 
substantiate his claim.  The Board notes that in Vazquez-
Flores the Court cited to regulations dealing with SOCs as 
examples of post-adjudicatory notice and opportunity to 
develop the case.  See Vazquez-Flores, 22 Vet. App. at 46.  
The veteran has been given more than general notice that 
certain requirements must be met for an increased rating; he 
has been told exactly what needs to be shown.  Since that 
time, the veteran and his representative have had an 
opportunity to submit additional evidence and the claim was 
again readjudicated in January 2008 when a supplemental 
statement of the case (SSOC) was issued.  This SSOC 
constituted a de novo review of all of the evidence.  After 
the initial adjudication of these claims VA also obtained 
additional treatment records and provided the veteran with a 
VA contracted examination and a personal hearing.  

Regarding any prejudice, the Board finds it telling that the 
veteran is represented by a veterans' service organization 
that the Board presumes knowledgeable in the relevant law and 
procedures and that has not alleged any prejudice to the 
veteran in the notice that has been given.  While the veteran 
was not given proper notice, for all the reasons above the 
Board finds that the essential fairness of the adjudication 
has not been affected by such errors and the Board can 
consider the claim on the merits.  See Sanders, 487 F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
Naval Hospital records, private medical records, hearing 
transcripts, "buddy statements", and service treatment 
records.  There is no indication that any other treatment 
records exist that should be requested, or that any available 
pertinent evidence has not been received.  VA examinations 
were provided in connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate DCs for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For 
the purpose of rating disability from arthritis, the cervical 
vertebrae, dorsal vertebrae, and lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
A. Postoperative residuals of right shoulder reconstruction

The veteran asserts that his postoperative residuals of right 
shoulder reconstruction are worse than currently evaluated. 

As contained in the VA Schedule for Rating Disabilities, the 
Diagnostic Codes that rate impairment resulting from 
service-connected disabilities of the shoulder 
include:  DC 5200 (ankylosis of scapulohumeral articulation), 
DC 5201 (limitation of motion of the arm), DC 5202 (other 
impairment of the humerus), and DC 5203 (impairment of the 
clavicle or scapula).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
will be demonstrated by the medical evidence of record, the 
veteran is right-handed and as such, major, as opposed to 
minor, shoulder disability ratings are applicable.  38 C.F.R. 
§ 4.69 (2007).

According to DC 5200, ankylosis of the scapulohumeral 
articulation (major joint) that is unfavorable, with 
abduction limited to 25 degrees from side, warrants a 
50 percent evaluation and ankylosis that is intermediate 
between favorable and unfavorable warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5200.  A note to that 
Diagnostic Code states that ankylosis of the scapulohumeral 
articulation is where the scapula and humerus move as one 
piece.  Id.  

According to the relevant Diagnostic Code which rates 
impairment resulting from limitation of motion of the arm, 
such limitation to the shoulder level warrants a 20 percent 
evaluation for either the major or minor extremity.  
38 C.F.R. § 4.71a, DC 5201.  Limitation of the arm to midway 
between the side and the shoulder level warrants a 30 percent 
evaluation for the major extremity.  Id.  Limitation of the 
arm to 25 degrees from the side warrants a 40 percent 
evaluation for the major extremity.  Id.  

According to the Diagnostic Code which evaluates impairment 
of the humerus, malunion of the humerus with marked deformity 
warrants a 30 percent evaluation for the major arm and with 
moderate deformity warrants a 20 percent evaluation for 
either the major or minor arm.  38 C.F.R. § 4.71a, DC 5202.  
Recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding movement at only the 
shoulder level warrants a 20 percent evaluation for either 
the minor or major arm and with frequent episodes and 
guarding of all arm movements warrants a 30 percent 
evaluation for the major arm.  Id.  Evidence of fibrous union 
of the humerus supports a 50 percent evaluation for the major 
extremity.  Id.  Evidence of nonunion of the humerus (false 
flail joint) supports a 60 percent evaluation for the major 
extremity.  Id.  Evidence of loss of the head of the humerus 
(flail shoulder) supports an 80 percent evaluation for the 
major extremity.  Id.  

Malunion of the clavicle or scapula is evaluated under DC 
5203, which does not provide for a schedular disability 
rating in excess of 30 percent.  38 C.F.R. § 4.71a, DC 5203.  

After a careful review of the evidence the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants an evaluation in excess of 30 percent 
for postoperative residuals of right shoulder reconstruction.

At the veteran's personal hearing he testified that his right 
shoulder causes him constant pain, fatigue and weakness.  He 
also stated that he sometimes has numbness in his fingers and 
recurrent dislocations of his shoulder.  

A June 2004 Naval hospital treatment note shows that at that 
time the veteran had forward flexion of the right shoulder to 
170 degrees with pain at 150 degrees and abduction to 
170 degrees with pain at 90 degrees.  A July 2004 emergency 
room note from the same facility shows that the veteran 
complained of right shoulder pain since Friday with no 
particular injury.  He reported having intermittent shoulder 
pain for quite some time.  On examination his right shoulder 
had decreased range of motion secondary to pain.  Sensation 
was intact and motors were +5.  The impression was right 
shoulder pain, acute exacerbation of a chronic shoulder pain.  

In July 2004 it was noted that on examination his right 
shoulder had no deformity, no atrophy, "neuro cir intact," 
tender anterior aspect shoulder, slight crepitance noted 
anterior near anterior acromion with range of motion, and 
range of motion severely limited especially internal rotation 
and external rotation.  The veteran refused to actively 
abduct his shoulder beyond 90 degrees but passively it could 
be abducted to near full abduction uncomfortably.  There was 
slight anterior translation of humeral head, but none 
posteriorly.  External rotation abduction stress was negative 
for subluxation.  The diagnoses included "osteoarthritis 
localized primary - shoulder right: multiple intra articular 
loose bodies", periostitis shoulder, and shoulder closed 
anterior dislocation of humerus right, post op.  

An August 2004 right shoulder MRI (magnetic resonance 
imaging) showed multiple ossified loose bodies, an old 
Bankart injury with probably post surgical repair, 
glenohumeral and AC joint osteoarthritis degenerative change, 
and a very small osteophyte of the inferior margin of the 
distal clavicle causing slight deformity of the supraspinatus 
musculotendinous junction.  The veteran then had a right 
shoulder arthroscopy the next month.   

In October 2004 the veteran's right shoulder wounds were well 
healed and he had a full range of motion, no effusion, and 
was neurologically intact with slight tenderness.  The 
diagnosis given was osteoarthritis shoulder, multiple loose 
bodies right shoulder recently excised.  Subsequent treatment 
records from this facility show right shoulder abduction of 
90 degrees or greater.  

The veteran was afforded a VA examination in January 2005.  
At that examination, the veteran reported that he dislocated 
his shoulder at sea, playing basketball, and it was reduced 
on board ship.  Other relevant history was also noted.  The 
veteran reported pain in the shoulder which was constant at 
times and also flared without warning.  He stated that the 
pain affects his occupation as a mail carrier and that his 
daily activities are also affected in that he cannot do what 
he wants to do especially lifting or playing with his 
children.  He stated that at that time he had problems with 
repetitive motion half of the time because flare ups occur 
sporadically in which the pain is unbearable and he is scared 
that his shoulder may revert back to being unstable as it was 
prior to his first surgery.  

On physical examination his shoulder did not give the 
impression of any anatomical abnormality.  It was noted that 
he was right-handed.  Forward flexion of the right shoulder 
was to 90 degrees, abduction to 140 degrees, and rotation 
external and internal was to 80 degrees.  All these were done 
with pain.  The veteran's major functional impact for his 
right shoulder and his neck were reported as pain, muscle 
weakness and fatigue, and lack of endurance.  The relevant 
diagnosis given was right shoulder status post Bankart 
surgery with an impingement of the muscle due to the Bankart 
surgery causing a possible tear in the labrum.  

A January 2005 VA X-ray report states that since the prior 
films of May 2000 loose joint bodies in the axillary recess 
of the right shoulder had been excised.  The 2005 X-rays 
reportedly showed mild degenerative spurring from the 
inferior rim of the humeral head, but no other significant 
abnormality or interval change.  The glenohumeral joint was 
normally maintained.  

In February 2005 the veteran had a normal nerve conduction 
study (NCS) and unremarkable electromyograph (EMG) for his 
right upper extremity.  A report on these studies noted that 
his right shoulder had more range of motion than his left 
shoulder (which reportedly had abduction to 90 degrees) and 
motor strength was 5/5.  

In September 2005, the veteran was afforded a VA examination 
for his left shoulder.  Findings relevant to the veteran's 
claim for an increase for postoperative residuals of right 
shoulder reconstruction were also made at that examination.  
Right shoulder range of motion was reported as flexion to 170 
degrees with pain, abduction to 90 degrees with pain, and 
external and internal rotations both to 85 degrees with pain.  
The examiner noted that there was no appreciable ankylosis of 
the shoulder joints bilaterally and that the musculoskeletal 
examination revealed no atrophic findings.  The examiner also 
stated that there was further limitation due to pain on 
repetitive motion, but no further limitation due to fatigue, 
weakness, lack of endurance, or incoordination on repetitive 
motion.  It was the examiner's opinion that quantifying any 
further limitation of range of motion in degrees would be 
speculation.

A June 2006 VA emergent care progress note states that the 
veteran reported that he plays basketball 3 to 4 hours and 
that he last played 3 days prior to the note.  

The veteran was afforded a VA contracted examination in 
September 2007.  At that examination he reported right 
shoulder pain, locking, giving away, fatigability and 
dislocation.  He also reported that his specific limitations 
are that he is limited in the amount of weight he can lift 
and he gets easily tired from standing.  The examiner noted 
that the veteran was right-hand dominant.  On physical 
examination, the veteran had weakness, tenderness, and slight 
subluxation in the right shoulder.  Range of motion on the 
right was reported as flexion to 90 degrees with pain at 90 
degrees, abduction to 100 degrees with pain at 100 degrees, 
external and internal rotations both to 50 degrees with pain 
at 50 degrees.  After repetitive use pain was a major 
functional impact.  There was also fatigue, weakness, lack of 
endurance, and incoordination.  There were no additional 
degrees of limitations above the ranges of motion conducted.  
Regarding functional limitation according to the activities 
of daily living, the examiner noted that the veteran stated 
that he cannot do any physical activities with his children 
because he has difficulty lifting them up and that chores are 
difficult.  He cannot carry more than 10 pounds in either 
hand.  He has decreased sleep because of constant pain.  X-
rays of the right shoulder were reportedly normal.

A November 2007 Naval hospital report states that the veteran 
complained of shoulder pain and instability with limitations 
with overhead activity.  Right shoulder flexion at that time 
was to 140 degrees and abduction to 130 degrees. 

The veteran's wife submitted a statement in February 2008.  
She states that within the last few years she has noticed a 
dramatic change in the veteran's motor skills.  For example, 
he does less driving and overhead motion is limited.  She 
also reports that he does not sleep much due to bilateral 
shoulder pain and discomfort.  The veteran reportedly has 
trouble doing physical activities with his children, and 
there is a constant popping and grinding noise anytime he 
attempts to raise his arms.  

In order to warrant an evaluation in excess of 30 percent for 
postoperative residuals of right shoulder reconstruction, the 
evidence would need to show unfavorable ankylosis of the 
scapulohumeral articulation (scapula and humerus move as one 
piece) with either abduction limited to 25 degrees from side 
or between 25 degrees from side and abduction to 60 degrees; 
limitation of motion of the right arm to 25 degrees from 
side; loss of head of humerus; or, nonunion or fibrous union 
of humerus.  See 38 C.F.R. § 4.71a, DCs 5200, 5201, 5202. 

The competent medical evidence of record, including right 
shoulder X-ray reports, does not show loss of head of 
humerus, nonunion or fibrous union of humerus, or unfavorable 
ankylosis of the scapulohumeral articulation.  In fact, 
January 2005 X-rays reportedly showed mild degenerative 
spurring from the inferior rim of the humeral head, but no 
other significant abnormality or interval change, and the 
September 2005 examiner noted that there was no appreciable 
ankylosis of the shoulder joints.  Regarding limitation of 
motion of the right arm, the competent medical evidence of 
record shows, at worst, right shoulder flexion to 90 degrees 
and abduction to 90 degrees.  Limitation of motion of arm to 
25 degrees from side is not shown.  As such, an evaluation in 
excess of 30 percent for postoperative residuals of right 
shoulder reconstruction is not warranted.  See id.

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 30 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's disability.  The competent medical evidence of 
record also shows fatigue, weakness, lack of endurance and 
incoordination.  Nevertheless, the Board finds that the 
functional loss and effects of pain reasonably shown to be 
due to the veteran's service-connected postoperative 
residuals of right shoulder reconstruction are contemplated 
in the 30 percent rating currently assigned.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  The September 2007 
examiner stated that pain and functional loss do not result 
in additional limitation of motion.  The Board also notes 
that the veteran reports being able to play basketball for 3 
to 4 hours at a time.  Such is evidence against a finding 
that pain and functional loss due to repetitive motion 
results in limitation of arm motion to 25 degrees from side 
or that a disability rating in excess of 30 percent is 
warranted for postoperative residuals of right shoulder 
reconstruction.  

The Board has also considered the use of other Diagnostic 
Codes to rate the veteran's disability.  However, the Board 
finds no other appropriate code which would allow for a 
rating in excess of 30 percent for the veteran's right 
shoulder disability.  The Board has considered a separate 
rating for the veteran's right shoulder scars.  According to 
the September 2007 VA contracted examination report both 
scars are hypopigmented and less than 6 square inches.  They 
are level and disfiguring with no tenderness, ulceration, 
adherence, instability, inflammation, edema, tissue loss, or 
keloid.  There is no basis to award a separate compensable 
evaluation for either right shoulder scar.  See 38 C.F.R. 
§ 4.118, DCs 7801 to 7805 (2007).

B. Cervical and trapezius strain

The veteran asserts that his cervical and trapezius strain is 
worse than currently evaluated. 

According to the relevant regulations for spinal 
disabilities, DC 5235 (vertebral fracture or dislocation), 
DC 5236 (sacroiliac injury and weakness), DC 5237 
(lumbosacral or cervical strain), DC 5238 (spinal stenosis), 
DC 5239 (spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
DC 5243 (intervertebral disc syndrome) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), in relevant 
parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, DCs 5235 to 5243 (in effect from 
September 26, 2003).  

The veteran is not service connected for intervertebral disc 
syndrome related to his cervical and trapezius strain.  
Accordingly, DC 5243 (intervertebral disc syndrome) is not 
for application in this case.  

After a careful review of the evidence the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants an evaluation in excess of 20 percent 
for cervical and trapezius strain.

The veteran was afforded a VA examination in January 2005.  
At that examination, the veteran reported that his neck 
became a major problem after he had surgery in September 
2004.  Other relevant history was also noted.  The veteran 
stated that his neck disability interfered with his work at 
times because it is painful to turn his neck when he is 
driving.  On physical examination, the veteran had marked 
muscle spasm of the occipital muscles.  His range of motion 
for his neck was forward flexion to 40 degrees, extension to 
40 degrees, lateral flexion left and right to 35 degrees and 
rotation lateral left and right to 65 degrees.  All these 
were done with pain.  The major functional impact for the 
veteran's right shoulder and neck was reported as pain, 
muscle weakness and fatigue, and lack of endurance.  The 
examiner noted a reverse curvature of the mid cervical spine 
consistent with paraspinous muscle spasm and the relevant 
diagnosis given was "[c]ervical spine he has trapezius 
muscle spasm and marked paraspinous muscle spasm status post 
surgical procedure of September 2004 leading to the problem 
which is now causing him to have a major sprain of the 
cervical muscles."  The X-ray report showed an impression of 
a normal four-view examination of the cervical spine.  

An October 2004 Naval hospital treatment note shows that the 
veteran had a full range of motion of the cervical spine with 
no muscle spasm.  He was neurologically intact with slight 
tenderness posterior cervical spine area.  The relevant 
diagnosis was neck sprain.  Another treatment note that month 
states that a recent X-ray of the veteran's cervical spine 
was normal except for mild degenerative joint disease at C7-
T1.  Subsequent diagnoses include osteoarthritis localized 
neck.  

In February 2005 the veteran had a normal NCS and 
unremarkable EMG for his right upper extremity.  At a June 
2006 visit to VA emergent care, the veteran reported that he 
plays basketball 3 to 4 hours and that he last played 3 days 
prior.  A February 2008 Naval hospital treatment note states 
that the veteran was to get an MRI to evaluate the 
possibility of a herniated intervertebral cervical disc.     

For the veteran to warrant an evaluation in excess of 20 
percent for cervical and trapezius strain the evidence would 
need to show forward flexion of the cervical spine to 
15 degrees or less; favorable ankylosis of the entire 
cervical spine; or significant neurological deficit 
attributable to this disability.

No significant neurological deficit attributable to the 
veteran's cervical and trapezius strain has been identified.  
The February 2005 NCS and EMG did not identify any such 
disability and significant neurological deficit attributable 
to cervical and trapezius strain is not otherwise shown.  The 
October 2004 Naval hospital treatment note states that the 
veteran was neurologically intact with slight tenderness 
posterior cervical spine area at that time.

Considering ankylosis, the competent medical evidence of 
record does not show that the veteran has this condition 
relating to his cervical spine.  While "ankylosis" may have 
varying meanings in medical terminology, for VA purposes 
"ankylosis" means that a portion of the spine is fixed in 
flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5235 to 
5243, Note 6.  In this case, the competent medical evidence 
shows that the veteran has flexion in his cervical spine.  
For example, at the veteran's January 2005 VA examination it 
was reported that he had forward flexion of his cervical 
spine to 40 degrees.  Accordingly, an evaluation in excess of 
20 percent is not warranted based on ankylosis.  

Regarding limitation of motion, the worst range of cervical 
flexion noted in the competent medical evidence of record is 
flexion to 40 degrees.  There is no competent evidence in 
significant conflict with this finding.  As such, an 
evaluation in excess of 20 percent is not warranted based on 
limitation of motion.  

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's disability.  The competent medical evidence of 
record also shows that the major functional impact for his 
right shoulder and neck are pain, muscle weakness and 
fatigue, and lack of endurance.  Nevertheless, the Board 
finds that the functional loss and effects of pain reasonably 
shown to be due to the veteran's service-connected cervical 
and trapezius strain are contemplated in the 20 percent 
rating currently assigned.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. 202.  No competent medical evidence of 
record shows additional limitation of forward flexion of the 
cervical spine to 15 degrees or less caused by pain, muscle 
weakness and fatigue, or lack of endurance.  The Board also 
notes that the veteran reports being able to play basketball 
for 3 to 4 hours at a time.  Such is evidence against a 
finding that pain and functional loss due to repetitive 
motion results in limitation of forward flexion of the 
cervical spine to 15 degrees or less or that a disability 
rating in excess of 20 percent is warranted for cervical and 
trapezius strain.  

The Board has also considered the use of other Diagnostic 
Codes to rate the veteran's disability.  However, the Board 
finds no other appropriate code which would allow for a 
rating in excess of 20 percent for the veteran's neck 
disability.  




C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants higher 
evaluation, the Board finds that the preponderance of the 
evidence does not support his contentions, for all the 
reasons stated above.  The Board is responsible for weighing 
all of the evidence and finds that the preponderance of it is 
against an evaluation in excess of 30 percent for 
postoperative residuals of right shoulder reconstruction and 
20 percent for cervical and trapezius strain and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.  The Board 
finds no basis upon which to predicate assignment of 
"staged" ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 30 percent evaluation for 
postoperative residuals of right shoulder reconstruction and 
the 20 percent evaluation for cervical and trapezius strain 
are clearly contemplated in the Schedule and that the 
veteran's service-connected disabilities are not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 


ORDER

Entitlement to an increased rating for postoperative 
residuals of right shoulder reconstruction, currently 
evaluated as 30 percent disabling, is denied.

Entitlement to an increased rating for cervical and trapezius 
strain associated with right shoulder reconstruction, 
currently evaluated as 20 percent disabling, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


